PER CURIAM.
Upon consideration of the motion on behalf of defendant-appellant filed March 13, 1934, in the above-entitled cause, and in pursuance of the decisions recently rendered by the Supreme Court of the United States in the cases of United States v. Chambers and Gibson, 291 U. S. -, 54 S. Ct. 434, 78 L. Ed. -, 89 A. L. R. 1510, and Massey v. United States (U. S.) 54 S. Ct. 532, 78 L. Ed. -, it is ordered that the judgment or sentence entered in this ease be, and the same is hereby, reversed, and the cause remanded to the District Court of the United States for the Western District of Pennsylvania, with direction to vacate the said judgment, to dismiss the indictment, and to discharge the said defendant.